Citation Nr: 0212193	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  94-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
August 1943.

By its decision of December 21, 1999, the Board of Veterans' 
Appeals (Board), among other actions, found that the 
veteran's claim of entitlement to service connection for 
hearing loss of the right ear had been reopened and that the 
reopened claim was well grounded.  Rather than addressing the 
merits of the reopened claim, however, the Board remanded 
such claim to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, for 
additional development.  Following the RO's attempts to 
complete all of the requested actions, it denied the 
veteran's entitlement to service connection for hearing loss 
of the right ear in a supplemental statement of the case 
issued in June 2002.  The case has since been returned to the 
Board for further review. 


FINDINGS OF FACT

1.  Hearing loss of the right ear is not shown in service or 
for many years following his discharge from service.

2.  In December 1967, the veteran underwent a period of 
hospitalization for surgical treatment of his service-
connected duodenal ulcer disease, and as a result of 
antibiotic treatment for a post-surgical infection, the 
veteran developed hearing loss of the right ear meeting the 
criteria of 38 C.F.R. § 3.385.


CONCLUSION OF LAW

Hearing loss of the right ear was not incurred in or 
aggravated by service, nor may sensorineural hearing loss be 
presumed to have incurred therein; hearing loss of the right 
ear is proximately due to, or the result of, service-
connected postoperative residuals of a gastrectomy for 
duodenal ulcer disease, with reflux gastritis, and treatment 
therefor.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5100, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

It is noted that, pursuant to Stegall v. West, 11 Vet. App. 
268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
confers upon the veteran or other claimant, as a matter of 
law, the right to compliance with the Board's remand order.  
Moreover, the Court further held that the Board itself errs 
when it fails to ensure compliance with the terms of its 
remand.  Id.  

As set forth above, this matter was remanded by the Board to 
the RO in December 1999 for certain development actions, 
including the retrieval of pertinent medical records and 
affording the veteran a VA medical examination.  The record 
reflects that the RO attempted to contact the veteran by 
letters, dated in February and April 2000, in an effort to 
obtain the data requested by the Board and authorization to 
obtain medical records from non-VA sources.  In response, the 
veteran provided the RO with an authorization to obtain 
private medical records from several non-VA sources, and such 
authorization was annotated by the veteran, to the effect 
that several of the medical professionals who previously had 
treated him were no longer in practice.  Attempts were 
thereafter made to contact those physicians or facilities 
listed on the authorization form and various records were 
obtained as a result; no response was received regarding the 
requests made to Doctors Meltz and Pettinzo associated with 
St. Agnes Hospital, but it is apparent that the veteran was 
actually referring to Doctors Mele and Pettineo, who 
previously have furnished medical opinions in this matter.  
Also shown is the fact that, pursuant to the Board's request, 
the veteran was afforded VA medical examinations in June 
2000, findings and opinions from which comport with the 
Board's directives.  While it is evident that the 
examinations were not conducted in the requested sequence, 
that is after the completion of the other evidentiary 
development, no other examination or treatment records having 
a bearing on the outcome of this matter were obtained as a 
result of the RO's solicitation of medical records from 
various sources following the Board's earlier remand.  As a 
result, no Stegall violation is found to have occurred in 
this instance.

It is noteworthy as well that neither the veteran, nor his 
representative, offers any allegation of noncompliance with 
the Board's remand directives.  Inasmuch as no Stegall 
violation warranting further action by the RO is found, the 
merits of the issue presented are to be herein addressed in 
conjunction with the veteran's allegations in support of the 
benefit sought.

It is also significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to its duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, and made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
As this claim was filed long before August 2001, those 
exceptions are inapplicable to this case.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

As the veteran's claim herein at issue was pending when the 
aforementioned changes to the law and regulations were made 
effective, he is entitled to consideration of his claim under 
the version of the law or regulation most favorable to him.  
Karnas, supra.  In Janssen v. Principi, 15 Vet. App. 370 
(2001), the Court noted that the VA's General Counsel had 
determined that the VCAA is more favorable to claimants than 
the law in effect prior to its enactment.  See VAOPGCPREC 11-
2000.  Thus, consideration of this matter under the VCAA is 
to be herein afforded.

It is apparent that the veteran was not specifically made 
aware of the VCAA in connection with the claim in question, 
although he was advised of its existence in conjunction with 
other claims initiated since November 2000.   Nevertheless, 
through the RO's statement of the case and various 
supplemental statements of the case, as well as the Board's 
decision of December 1999, the veteran has been advised of 
the evidence needed to substantiate and complete his claim of 
entitlement to service connection for hearing loss.  Also, it 
is noted that VA has a duty under the VCAA to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, with notice to him of the evidence for which he is 
responsible for submitting and that evidence which VA will 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
However, in this instance, all available evidence referenced 
by the veteran has been obtained either through his own 
efforts or those of the RO, and, as such, it is determined 
that VA has successfully met its duty-to-assist obligation.  
It, too, is noteworthy that the veteran does not specifically 
request that any additional development of the evidence, to 
include further retrieval of medical records, be undertaken, 
nor does he reference any perceived failure on the part of VA 
to assist him in obtaining needed evidence.  Inasmuch as the 
VCAA requirements have been met, a remand to the RO would 
serve no useful purpose and there is otherwise no reasonable 
basis for any other development either from a procedural or 
evidentiary standpoint.  As such, there is found to be no 
possibility of prejudice to the veteran were the Board to 
proceed to adjudicate the merits of the claim presented, 
based on the provisions of the VCAA and its implementing 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (O.G. C. Prec. 16-92).  

Factual Background

On an enlistment medical examination in November 1940, it was 
reported that the veteran could hear an audible voice at 20 
feet and examination of his ears was noted to be normal.  
Service medical records are otherwise negative for complaints 
or findings of hearing loss of the right ear.  In August 
1943, the veteran was released from active service due to 
disability associated with a duodenal ulcer.

By its rating decision of February 1944, the RO granted 
entitlement of the veteran to service connection for a 
chronic duodenal ulcer.  

A VA compensation examination conducted in October 1946 found 
that the veteran could hear ordinary conversation in both 
ears at 20 feet.  Upon examination, his ears were reported to 
be normal.  No pertinent diagnosis was recorded.

The veteran was hospitalized at St. Agnes Hospital in 
December 1967 for evaluation and treatment of various 
gastrointestinal complaints.  A vagotomy, hemigastrectomy, 
and splenectomy were undertaken during the course of that 
hospitalization, based upon the veteran's chronic duodenal 
ulcer disease.  Also indicated were a small hiatal hernia and 
multiple perisplenic adhesions to the stomach.  Records 
indicate that, following the operative procedures, the 
veteran developed an infection with respiratory involvement 
and fever, for which Keflin and aqueous penicillin through an 
intravenous line were prescribed, and later various other 
medications were administered, including Polycillin, 
Phenobarbital, Benylin, and Talwin.  It was theorized that 
the infection was of a pulmonary derivation, possibly 
pneumonia, atelectasis, or retained secretions, or the result 
of sepsis or disruption of the anastomosis site.  Such 
infection was brought under control within a few days.  
Doctor's orders show that, beginning December 23, 1967, 
Cortisporin otic drops were prescribed for use in the 
veteran's right ear.  No complaints or findings of hearing 
loss of the right ear are otherwise documented in the 
available records of that December 1967 hospitalization.

In a March 1968 rating decision, the RO granted entitlement 
of the veteran to service connection for a splenectomy and 
assigned a 30 percent evaluation therefor.

Further hospitalization of the veteran at St. Agnes Hospital 
occurred in April 1969 due to complaints of abdominal pain 
and syncope.  On a hospital admission examination, it was 
noted that the veteran was unable to hear from the right ear.  
Testing was noted to reveal the presence of hearing loss of 
the right ear and chronic labyrinthitis.  Among the discharge 
diagnoses was chronic labyrinthitis with vertigo.

The veteran filed a written statement in August 1969, 
requesting that his claim for service connection for right 
ear hearing loss be reopened.  Therein, he acknowledged that 
his right ear hearing loss was not directly incurred during 
his military service, but asserted that such hearing loss was 
the result of a post-operative fever sustained after his 
gastrointestinal surgery in 1967 and treatment therefor.

Received by the RO in October 1974 was a letter from J. A. 
Pettineo, M.D., a physician who had treated the veteran since 
1964.  Such physician reported that, as a consequence of the 
veteran's surgery for gastrointestinal disorders in 1967, he 
had developed an infection with severe febrile illness.  It 
was opined that such illness had rendered the veteran 
practically without hearing ability in his right ear.  Such 
physician thereafter submitted another statement, dated in 
September 1991, that the veteran had developed sepsis during 
a December 1967 hospitalization for gastrointestinal surgery, 
and that streptomycin, an agent known to cause hearing loss 
in some individuals, had been prescribed for treatment of his 
sepsis.  The veteran was noted to be susceptible to the 
ototoxicity of streptomycin.

Received from F. E. Mele, M.D., the physician who performed 
the veteran's gastric surgery in December 1967, was a 
statement that the veteran had developed hearing problems.  
Such physician, who was also the Chairman of the Department 
of Surgery at St. Agnes Medical Center, offered another more 
lengthy statement in December 1977, wherein he stated that he 
had reviewed the entirety of the medical records compiled by 
the hospital dating to 1967.  Based thereon, it was noted 
that, following a gastric resection connected to ulcer 
disease, the veteran had complained of a problem with hearing 
loss of the right ear.  A nasal gastric tube was noted to 
have been placed in conjunction with the surgery for 72 hours 
and then removed.  Use of Keflin and Ampicillin was noted for 
control of respiratory problems and the veteran was noted to 
have been discharged after becoming afebrile.  He continued 
to complain of hearing difficulty with respect to the right 
ear.  Dr. Mele also reported that the veteran had told him 
that hearing tests prior to the December 1967 surgery had 
shown the veteran's hearing to be absolutely normal, and that 
the hearing studies performed after the operation showed 
definite hearing loss in the right ear.  
It was opined by such physician, as follows:

The above to me would seem to be cause and 
effect.  If [the veteran] indeed had perfect 
hearing prior to the surgery and loss of hearing 
following the surgery, the implication could be 
that the problem arose somewhere during this 
interval.  I, therefore, feel that if his surgery 
was thought to be service connected, then any 
problems which could possibly arise from his 
surgery should also be service connected.  It is 
my opinion, therefore, that because of the above, 
he should not be denied further compensation for 
his present disability. 

Of record is a statement, dated in June 1978, from the 
records keeper at St. Agnes Medical Center.  Therein, it was 
noted that it was the hospital's practice in the late 1960s 
not to keep nursing notes.  Although it was found that the 
other hospital records made no mention of the veteran's 
complaints of hearing loss, there was a notation that such 
references could have been contained in the destroyed nurses' 
notes.

VA outpatient records show that examination and testing in 
July and September 1982 identified a moderate sensorineural 
hearing loss in the right ear with very poor speech 
discrimination.  Special tests were noted to suggest a 
retrocochlear site, but another test, labeled an ENG, 
indicated otherwise.  When seen again later in September 
1982, the veteran complained of hearing loss of the right ear 
following gastric surgery, with sporadic vertigo and 
tinnitus.  The impression was to rule out a right acoustic 
neuroma.  A VA outpatient record of March 1983 noted a 
diagnosis of vertigo.  

On file is correspondence, dated in May 1991, from G. 
Skobinsky, D.O.  It was therein noted that the veteran had 
developed severe pneumonia after surgery necessitated by 
ulcers which he developed during military service.  His 
pneumonia was noted to have required the use of powerful 
intravenous antibiotics.  It was opined that that this had in 
turn caused permanent hearing loss.  In the physician's 
opinion, had the veteran not had the stomach surgery, he 
would not have wound up with hearing loss and vertigo.  Such 
were found to be directly and causally related to the gastric 
surgery and complications therefrom.  

The RO received a letter from the veteran to his U. S. 
Congressman in April 1992, wherein he claimed that while 
recovering from his gastrointestinal surgery in 1968 he 
developed "double pneumonia."  He asserted that this 
treating physicians then placed him on powerful drugs to 
break his fever.  Thereafter, the veteran alleged that he had 
complained of right ear hearing loss, but was told that it 
was due to the tubes inserted into his nose that had caused 
swelling.  His treating physicians were alleged to have told 
him that, after these tubes were removed, his hearing would 
return to normal.  It was asserted by the veteran that, even 
after his discharge from the hospital, his hearing loss 
continued.  The veteran claimed that his treating physician 
then informed him that his right ear hearing loss would be 
permanent and was the result of the medication he had been 
given while hospitalized.  

In March 1992, the RO sent a letter to the veteran's private 
physician.  He was requested to submit contemporaneous 
evidence, i.e. medical records, indicating that the veteran 
had been given streptomycin during his surgery in December 
1967.  The RO informed this physician that the 
hospitalization records contained in the claims file did not 
indicate that the veteran received such medication.  A letter 
was also sent to the veteran requesting his help in obtaining 
this evidence from his private physician.  

The veteran was afforded a hearing at the RO in April 1996, 
at which time testimony was received that, after his 
gastrointestinal surgery in the late 1960s, he had developed 
pneumonia and a high fever.  He asserted that, after three 
days of treatment for these disorders, he developed right ear 
hearing loss.  The veteran testified that his physicians had 
told him that this was only temporary, but that his right ear 
hearing never returned.  A written statement was received 
from the veteran in September 1996, noting similar 
contentions to what the veteran had provided in his earlier 
testimony.

Received by the RO in April 2000 was a statement from a 
private optometrist, wherein it was reported that the veteran 
was provided a pair of hearing aid glasses in August 1993.

Following entry of the Board's remand in December 1999, the 
veteran was afforded VA medical examinations in June 2000.  
Audiological evaluation indicated a predominantly moderately 
severe sensorineural hearing loss of the right ear, sloping 
to a profound loss at the high frequencies.  Pure tone 
thresholds of the right ear of 60, 65, 55, 70, and 95 were 
obtained at 500, 1000, 2000, 3000, and 4000 Hertz 
frequencies, respectively.  Speech discrimination was 12 
percent in the right ear.  On an ear disease examination, the 
veteran complained of severe and sudden right sensorineural 
hearing loss after antibiotic treatment.  Findings from 
clinical evaluation and testing yielded a diagnosis of an 
asymmetric sensorineural hearing loss of the right ear.  It 
was noted that adverse drug reactions usually affected both 
ears, but the veteran was noted to have an asymmetric 
sensorineural hearing loss, with the right greater than the 
left.  The examiner further noted that the claims folder had 
been reviewed, opining that Keflin and penicillin were used 
to treat the veteran and that is was highly unlikely that 
either would have caused acoustic damage and resulting 
hearing loss. 

Received by the RO in September 2000 were records from M. H. 
Michelson, D.O., regarding medical treatment received by the 
veteran in 1999 and 2000 for various disorders.  Thereafter, 
additional VA examination and treatment records were 
received, none of which has a bearing on the outcome of the 
instant appeal.  There was also received by the RO in January 
2001 duplicate copies of records compiled at St. Agnes 
Hospital during December 1967 and April 1969 hospitalizations 
of the veteran.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days of more during a period of war or during 
peacetime service after December 31, 1946, and a chronic 
disease, such as an organic disease of the nervous system, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disorder by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  See generally Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this instance, there is no showing of hearing loss of the 
right ear in service or manifestations of sensorineural 
hearing loss of the right ear within the one-year period 
immediately following the veteran's discharge from service.  
It is evident that the veteran underwent gastric surgery in 
December 1967 and the primary question presented by this 
appeal is whether the hearing loss of the veteran's right ear 
is proximately due or the result of treatment administered 
for his service-connected gastrointestinal disorders.  

Records compiled during the period of hospitalization in 
December 1967 demonstrate that ear drops for the right ear 
alone were prescribed during that time frame, and while 
available records do not identify complaints or findings of 
hearing loss during the December 1967, the surgeon who 
performed the veteran's gastrectomy confirms that complaints 
of hearing loss of the right ear were made known by the 
veteran shortly following the December 1967 gastrectomy and 
related surgery.  The existence of hearing loss is initially 
shown during another period of hospital care in April 1969, 
and the presence of hearing loss meeting the criteria of 
38 C.F.R. § 3.385 is confirmed by findings from a VA 
audiological examination in June 2000.

Three private medical professionals have submitted opinions 
specifically linking the veteran's hearing loss of the right 
ear to the treatment he received for a post-surgical 
infection, following his December 1967 gastrectomy.  Of 
those, one in at least one of his submitted opinions 
referenced the veteran's receipt of streptomycin, a known 
ototoxic agent, during the course of the December 1967 
hospitalization, but this is simply not borne out by a review 
of the available records provided by the private facility in 
question.  As an incorrect factual premise has thus formed a 
basis for the opinion offered by Dr. Pettineo, his opinion as 
to the causal connection based on streptomycin is found to be 
entitled to little probative weight.  There nevertheless 
remains at least two other viable opinions, each with an 
adequate factual predicate, in support of the veteran's 
entitlement to the benefit sought, thereby outnumbering the 
single opinion in opposition, that of the VA's examiner in 
June 2000.  While the VA examiner noted that the prescribed 
Keflin and penicillin administered to the veteran while 
hospitalized in December 1967 were highly unlikely to cause 
acoustic damage and unlikely to result in asymmetric hearing 
loss, such opinion is not so persuasive as to warrant the 
assignment of probative value in excess of the combined 
effect of the opinions from the attending surgeon who was 
also the Chairman of the Department of Surgery, as well as a 
separate treating physician.  Accordingly, as the weight of 
the evidence is in favor of the veteran's entitlement to 
service connection for hearing loss of the right ear, 
secondary to service-connected disability of the epigastrium, 
a grant of the requested benefit is in order.


ORDER

Service connection for hearing loss of the right ear, 
secondary to service-connected residuals of a gastrectomy for 
a duodenal ulcer, with reflux esophagitis, is granted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

